Exhibit 10.9
























VILLAGE BANK


OUTSIDE DIRECTORS DEFERRAL PLAN






































Effective January 1, 2005



 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005




TABLE OF CONTENTS



 
Page
INTRODUCTION
1
ARTICLE I DEFINITIONS
2
 
1.01
Account
2
 
1.02
Administrator
2
 
1.03
Affiliate
2
 
1.04
Bank
2
 
1.05
Beneficiary
2
 
1.06
Benefit Commencement Date
2
 
1.07
Board
2
 
1.08
Code
2
 
1.09
Compensation
3
 
1.10
Death Benefit
3
 
1.11
Deferral Amount
3
 
1.12
Deferral Contributions
3
 
1.13
Deferral Election
3
 
1.14
Deferred Account
3
 
1.15
Deferred Benefit
3
 
1.16
Director
3
 
1.17
Effective Date
4
 
1.18
Eligible Director
4
 
1.19
Participant
4
 
1.20
Plan
4
 
1.21
Plan Year
4
 
1.22
Rate of Return
4
 
1.23
Retirement
4
ARTICLE II ELIGIBILITY AND PARTICIPATION
5
 
2.01
Eligibility
5
 
2.02
Notice and Election Regarding Active Participation
5
 
2.03
Commencement of Active Participation
5
 
2.04
Length of Participation
5
ARTICLE III DETERMINATION OF DEFERRAL
6
 
3.01
Deferred Benefit
6
 
3.02
Deferral Election
6
 
3.03
Crediting of Interest to Deferred Account
6
 
3.04
Equitable Adjustment in Case of Error or Omission
7
       
ARTICLE IV ACCOUNTS AND INVESTMENTS
8
 
4.01
Accounts
8
 
4.02
Hypothetical Nature of Accounts
8
ARTICLE V VESTING
9




 
 

--------------------------------------------------------------------------------

 



ARTICLE VI DEATH BENEFITS
10
 
6.01
Pre-Benefit Commencement Date Death Benefit
10
 
6.02
Post-Benefit Commencement Date Death Benefit
10
ARTICLE VII PAYMENT OF BENEFITS
11
 
7.01
Payment of Deferred Benefit
11
 
7.02
Payment of Death Benefit
11
 
7.03
Form of Payment of Deferred Benefit
11
 
7.04
Benefit Determination and Payment Procedure
11
 
7.05
Payments to Minors and Incompetents
11
 
7.06
Distribution of Benefit When Distributee Cannot Be Located
12
 
7.07
Beneficiary Designation
12
ARTICLE VIII FUNDING
13
 
8.01
Funding
13
 
8.02
Purchase of Life Insurance
13
 
8.03
Trust
13
ARTICLE IX PLAN ADMINISTRATOR
14
 
9.01
Appointment of Administrator
14
 
9.02
Duties and Responsibilities of Plan Administrator
14
ARTICLE X AMENDMENT OR TERMINATION OF PLAN
15
ARTICLE XI MISCELLANEOUS
16
 
11.01
Non-assignability
16
 
11.02
Notices and Elections
16
 
11.03
Delegation of Authority
16
 
11.04
Service of Process
16
 
11.05
Governing Law
16
 
11.06
Binding Effect
16
 
11.07
Severability
17
 
11.08
Gender and Number
17
 
11.09
Titles and Captions
17

 
 
 

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





INTRODUCTION


Effective January 1, 2005, the Board of Directors of Village Bank adopted the
Outside Directors Deferral Plan, under which non-employee directors of Village
Bank have the opportunity to defer receipt of certain compensation until
retirement or departure from the Board.

 
1

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE I
DEFINITIONS


1.01           Account


 Account means a bookkeeping account established for a Participant under Article
IV.


1.02           Administrator


Administrator means the Compensation Committee of the Board unless
responsibility is delegated as provided for in Article X.


1.03           Affiliate


Affiliate means any subsidiary, parent, affiliate, or other related business
entity to the Bank.


1.04           Bank


Bank means Village Bank, or any successor thereto.


1.05           Beneficiary


Beneficiary means the person or persons designated by a Participant or otherwise
entitled pursuant to Section 7.07 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.


1.06           Benefit Commencement Date


Benefit Commencement Date means the first day of the month following the
Participant’s Retirement.


1.07           Board


Board means the present and any succeeding Board of Directors of the Bank,
unless such term is used with respect to a particular Affiliate and its
Directors, in which event it shall mean the present and any succeeding Board of
Directors of that Affiliate.


1.08           Code


Code means the Internal Revenue Code of 1986, as may be amended from time to
time.



 
2

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





1.09           Compensation


Compensation means fees payable to a Participant for service as a member of the
Board, including (i) an annual retainer fee (“Retainer”) and (ii) meeting or
committee fees (collectively referred to as “Additional Fees”) paid by the Bank
to an Eligible Director, but excluding any such compensation deferred from a
prior period, expense reimbursement and allowances and benefits not normally
paid in cash to the Participant.


1.10           Death Benefit


Death Benefit means the benefit with respect to a Participant due a
Participant's Beneficiary, determined in accordance with Article VI.


1.11           Deferral Amount


Deferral Amount means, with respect to each Plan Year, the sum of the Deferral
Contributions of a Participant with respect to his Retainer and/or his
Additional Fees to be paid during the Plan Year.


1.12           Deferral Contributions


Deferral Contributions means that portion of a Participant's Compensation which
is deferred under the Plan.


1.13           Deferral Election


Deferral Election means an irrevocable election of a Deferral Amount in writing
executed by the Eligible Director or Participant and timely filed with the
Administrator.


1.14           Deferred Account


Deferred Account means an unfunded, bookkeeping account maintained on the books
of the Bank for a Participant which reflects his interest in amounts
attributable to his Deferral Contributions under the Plan.


1.15           Deferred Benefit


Deferred Benefit means the balance in a Participant's Deferred Account.


1.16           Director


Director means an individual who serves as a member of the Board.



 
3

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





1.17           Effective Date


Effective Date means January 1, 2005.


1.18           Eligible Director


Eligible Director means a Director who is not an employee of the Bank.


1.19           Participant


Participant means an Eligible Director who elects to participate in the Plan,
and further differentiated as follows:


(a)           “Active Participant”: A Participant who has an election to make
Deferral Contributions to the Plan in effect at the time in question.


(b)           “Inactive Participant”: A Participant who does not have an
election to make Deferral Contributions to the Plan in effect at the time in
question.


1.20           Plan


Plan means the Village Bank Outside Directors Deferral Plan.


1.21           Plan Year


Plan Year means the calendar year.


1.22           Rate of Return


Rate of Return means the fixed rate of return for allocations made by a
Participant to his Deferred Account.  Such rate of return shall be established
by the Board of Directors in its sole discretion prior to the beginning of each
Plan Year.


1.23           Retirement


Retirement means a Participant’s termination of service from the Board.



 
4

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.01           Eligibility


Each Eligible Director shall be eligible to participate in the Plan and to defer
Compensation hereunder for such Plan Year.


2.02           Notice and Election Regarding Active Participation


(a)           In order to become an Active Participant and to make Deferral
Contributions with respect to a Plan Year, an Eligible Director must file with
the Administrator a Deferral Election, as provided in Plan section 3.02, which
is effective as of the first day of the Plan Year.  Such election must be filed
by the date established by the Administrator, which date shall be no later than
the December 31 preceding such Plan Year.   An individual who becomes an
Eligible Director during a Plan Year must file a Deferred Election with the
Administrator within 30 days after becoming an Eligible Director.


(b)           By executing and filing such election with the Administrator, an
Eligible Director consents and agrees to the following:


(i)
To execute such applications and take such physical examinations and to supply
truthfully and completely such information as may be requested by any health
questionnaire provided by the Administrator;



(ii)
To be bound by all terms and conditions of the Plan and all amendments thereto.



2.03           Commencement of Active Participation


An Eligible Director shall become an Active Participant with respect to a Plan
Year only if he is expected to have Compensation during such Plan Year, and he
timely files and has in effect a Deferral Election for such Plan Year.


2.04           Length of Participation


An individual who is or becomes a Participant shall be or remain an Active
Participant as long as he has a Deferral Election in effect; and he shall be or
remain an Inactive Participant as long as he is entitled to future benefits
under the terms of the Plan and is not considered an Active Participant.

 
5

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE III
DETERMINATION OF DEFERRAL


3.01           Deferred Benefit


A Participant's Deferred Benefit shall be the balance in his Deferred Account as
of the date of determination.


3.02           Deferral Election


(a)           Subject to the restrictions and conditions provided in this Plan
section, a Participant may irrevocably elect, as a Deferral Contribution with
respect to a Plan Year, to defer all or a portion of his Compensation in and
accordance with his Election for such Plan Year.  Any such election must be
filed with the Administrator at the time required under Plan section 2.02(a).


(b)           The following conditions apply:


(i)
The maximum Deferral Contribution of Retainer with respect to any Participant
for a Plan Year shall be one hundred percent (100%) of his Retainer for such
Plan Year and such election shall be made in ten percent (10%) increments or in
a flat dollar amount in fifty dollar ($50) increments.



(ii)
The maximum Deferral Contribution of Additional Fees with respect to any
Participant for a Plan Year shall be one hundred percent (100%) of his
Additional Fees for such Plan Year and such election shall be made in ten
percent (10%) increments or in a flat dollar amount in fifty dollar ($50)
increments.



 
(iii)
A Participant’s Deferral Election shall remain in effect from year to year
unless revised or amended.  A Participant may revoke or amend his Deferral
Election effective as of the beginning of a Plan Year in accordance with the
procedures described in Plan section 2.02(a).



(iv)
Each Deferral Election shall be made on a form provided by the Administrator and
shall specify the Deferral Amount and source of deferrals and such additional
information as the Administrator may require.



3.03           Crediting of Interest to Deferred Account


There shall be credited to each Participant’s Deferred Account an amount
representing interest on the balance of such account.  Interest shall be
credited as earned.  Such interest shall be based on the applicable Rate of
Return for the Plan Year.

 
6

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







3.04           Equitable Adjustment in Case of Error or Omission


If an error or omission is discovered in a Participant’s Deferred Account, the
Administrator shall make such equitable adjustment as the Administrator deems
appropriate.

 
7

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE IV
ACCOUNTS AND INVESTMENTS


4.01           Accounts


A separate Account under the Plan shall be established for each
Participant.  Such Account shall be (a) credited with the amounts deferred in
accordance with Plan section 3.02, (b) credited with investment earnings, and
(c) charged with the amounts paid by the Plan to or on behalf of the Participant
in accordance with Article VII.  With each Participant’s Account, separate
subaccounts shall be maintained to the extent that the Board determines them
necessary or useful in the administration of the Plan.


4.02           Hypothetical Nature of Accounts


Each Account established under this Article IV shall be maintained for
bookkeeping purposes only.  Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds or assets.

 
8

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE V
VESTING


A Participant's Deferred Account shall be fully vested and non-forfeitable at
all times.

 
9

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE VI
DEATH BENEFITS


6.01           Pre-Benefit Commencement Date Death Benefit


In the event that a Participant dies prior to his Benefit Commencement Date, the
Beneficiary of such Participant shall be entitled to receive as a Death Benefit
an amount equal to the Deferred Benefit that the Participant would have received
as of his date of death.  This Death Benefit shall be calculated by (a)
increasing the Participant’s Account by any amounts that have been deferred and
amounts not yet credited to the Account, and (b) increasing the value of the
Participant’s Deferred Account by the amount that would have been credited as
interest at the Rate of Return from the date of death through the Beneficiary’s
Benefit Commencement Date.  This Death Benefit shall begin to be paid on the
first of January after the Participant’s date of death.  The Participant’s
Deferred Account shall accrue interest thereafter at the Rate of Return.


6.02           Post-Benefit Commencement Date Death Benefit


In the event that a Participant dies after his Benefit Commencement Date, then
the Beneficiary of such Participant shall be entitled to receive as a Death
Benefit a continuation of the payment of the Deferred Benefit in the same manner
and in the same amount that the Participant would have received had the
Participant lived to receive the Deferred Benefit.

 
10

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





ARTICLE VII
PAYMENT OF BENEFITS


7.01           Payment of Deferred Benefit


A Participant's Deferred Benefit, if any, shall become payable to the
Participant as of the Benefit Commencement Date or as soon thereafter as is
administratively practical.  Each of the Participant’s installment payments
shall be comprised of accrued interest, if any, and that portion of the
Participant’s Deferred Benefit equal to the balance in the Participant’s
Deferred Account.


7.02           Payment of Death Benefit


A Participant's pre-benefit commencement Death Benefit shall be payable to his
Beneficiary as set forth in Article VI and shall be paid in installments payable
over a ten-year period beginning as of the January 1 following the Participant’s
date of death or as soon thereafter as is administratively practicable.


7.03           Form of Payment of Deferred Benefit


A Participant’s Deferred Account shall be paid in cash.


7.04           Benefit Determination and Payment Procedure


The Administrator shall make all determinations concerning eligibility for
benefits under the Plan, the time or terms of payment, and the form or manner of
payment to the Participant or the Participant's Beneficiary, in the event of the
death of the Participant.  The Administrator shall promptly notify the Bank of
each such determination that benefit payments are due and provide to the Bank
all other information necessary to allow the Bank to carry out such
determination, whereupon the Bank shall pay such benefits in accordance with the
Administrator's determination.


7.05           Payments to Minors and Incompetents


If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, or is  deemed so by the Administrator, benefits
will be paid to such person as the Administrator may designate for the benefit
of such Participant or Beneficiary.  Such payments shall be considered a payment
to such Participant or Beneficiary and shall, to the extent made, be deemed a
complete discharge of any liability for such payments under the Plan.



 
11

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





7.06           Distribution of Benefit When Distributee Cannot Be Located


The Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant or a Participant's Beneficiary entitled to
benefits under the Plan, including the mailing by certified mail of a notice to
the last known address shown on the Bank's or the Administrator's records.  If
the Administrator is unable to locate such a person entitled to benefits
hereunder, or if there has been no claim made for such benefits, the Bank shall
continue to hold the benefit due such person, subject to any applicable statute
of escheats.


7.07           Beneficiary Designation


(a)           A Participant may designate a Beneficiary.  Any Beneficiary
designation made hereunder shall be effective only if properly signed and dated
by the Participant and delivered to the Administrator prior to the time of the
Participant's death.  The most recent Beneficiary designation received by the
Administrator shall be the effective Beneficiary designation for all Plan Years
and shall supercede all prior Beneficiary designations unless specifically
designated otherwise.  Any Beneficiary designation hereunder shall remain
effective until changed or revoked hereunder.


(b)           A Beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Administrator.


(c)           If the Participant dies without having designated a Beneficiary,
or if the Beneficiary so designated has predeceased him, then his estate shall
be deemed to be his Beneficiary.


(d)           If a Beneficiary of the Participant shall survive the Participant
but shall die before the Participant's entire benefit under the Plan has been
distributed, then the unpaid balance thereof shall be distributed to any other
beneficiary named by the deceased Beneficiary to receive his interest or, if
none, to the estate of the deceased Beneficiary.

 
12

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE VIII
FUNDING


8.01           Funding


All Plan Participants and Beneficiaries are general unsecured creditors of the
Bank with respect to the benefits due hereunder and the Plan constitutes a mere
promise by the Bank to make benefit payments in the future.  It is the intention
of the Bank that the Plan be considered unfunded for tax purposes.


8.02           Purchase of Life Insurance


The Bank may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.


8.03           Trust


The Bank may, but is not required to, establish a grantor trust which may be
used to hold assets of the Bank which are maintained as reserves against the
Bank's unfunded, unsecured obligations hereunder.  Such reserves shall at all
times be subject to the claims of the Bank's creditors.  To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Bank's obligation hereunder, then such obligation of the Bank
shall be reduced to the extent such assets are utilized to meet its obliga­tions
hereunder.

 
13

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005





ARTICLE IX
PLAN ADMINISTRATOR


9.01           Appointment of Administrator


The Plan shall be administered by the Compensation Committee. The Compensation
Committee may appoint one or more persons to serve as the Plan Administrator for
the purpose of administering the Plan.  In the event more than one person is
appointed, the persons shall form a committee for the purpose of functioning as
the Administrator of the Plan.  The person or committeemen serving as
Administrator shall serve for indefinite terms at the pleasure of the
Compensation Committee, and may, by 30 days prior written notice to the
Compensation Committee, terminate such appointment.
 
 
9.02           Duties and Responsibilities of Plan Administrator


(a)           The Administrator shall maintain and retain necessary records
regarding its administration of the Plan.


(b)           The Administrator is empowered to settle claims against the Plan
and to make such equitable adjustments in a Participant's or Beneficiary's
rights or entitlements under the Plan as it deems appropriate in the event an
error or omission is discovered or claimed in the operation or administration of
the Plan.


(c)           The Administrator may construe the Plan, correct defects, supply
omissions or reconcile inconsistencies to the extent necessary to effectuate the
Plan, and such action shall be conclusive.

 
14

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE X
AMENDMENT OR TERMINATION OF PLAN


The Board may amend or terminate the Plan from time to time, effective as of any
date specified.  Any such action taken by the Board shall be evidenced by a
resolution and shall be communicated to Participants and Beneficiaries prior to
the effective date thereof.  No amendment or termination shall decrease a
Participant's Deferred Benefit accrued prior to the effective date of the
amendment or termination. The Board reserves the right to unilaterally shorten
the deferral period of any Participant hereunder in its sole discretion if, in
its sole discretion, it determines that to do so will be fair and equitable to
the Participant.

 
15

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







ARTICLE XI
MISCELLANEOUS


11.01                      Non-assignability


The interests of each Participant under the Plan are not subject to claims of
the Participant's creditors; and neither the Participant nor his Beneficiary
shall have any right to sell, assign, transfer or otherwise convey the right to
receive any payments hereunder or any interest under the Plan, which payments
and interest are expressly declared to be non-assignable and non-transferable.


11.02                      Notices and Elections


All notices required to be given in writing and all elections required to be
made in writing under any provision of the Plan shall be invalid unless made on
such forms as may be provided or approved by the Administrator and, in the case
of a notice or election by a Participant or Beneficiary, unless executed by the
Participant or Beneficiary giving such notice or making such election.  Notices
and elections shall be deemed given or made when received by any member of the
committee that serves as Administrator.


11.03                      Delegation of Authority


Whenever the Bank is permitted or required to perform any act, such act may be
performed by its Chief Executive Officer or President or other person duly
authorized by its Chief Executive Officer or President or its Board.


11.04                      Service of Process


The Administrator shall be the agent for service of process on the Plan.


11.05                      Governing Law


The Plan shall be construed, enforced and administered in accordance with the
laws of the Commonwealth of Virginia.


11.06                      Binding Effect


The Plan shall be binding upon and inure to the benefit of the Bank, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.

 
16

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







11.07                      Severability


If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.


11.08                      Gender and Number


In the construction of the Plan, the masculine shall include the feminine or
neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.


11.09                      Titles and Captions


Titles and captions and headings herein have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 
17

--------------------------------------------------------------------------------

 
VILLAGE BANK
OUTSIDE DIRECTORS DEFERRAL PLAN
Effective January 1, 2005







IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by its duly
authorized officer.






VILLAGE BANK




By____________________________



 
18

--------------------------------------------------------------------------------

 
